Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, 15-16, 21, 25 is/are objected to because of the following informalities:
Claim 1 line 16 recites “Mechanical chassis”; this is grammatically incorrect and should be “mechanical chassis” because claims are only one sentence.
The use of the terms USB, Ethernet, Firewire in claims 13 and 16, Bluetooth, IrDA, WirelessLAN, WirelessMAN, WirelessPAN in claim 15, which is/are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim 21 line 8 ends in a period; a claim can only be a single sentence, a suggested edit is to replace the period with semicolon.
Claim 25 line 3 ends in a period; a claim can only be a single sentence, a suggested edit is to replace the period with semicolon.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
input mechanism in claim 1, structure found in e.g instant specification p. 10 line 28;
image sensing and capturing mechanism for image or video in claim 1, structure found in e.g. instant specification p. 10 line 2;
input means in claim 1, structure found in e.g instant specification p. 10 line 28;
image sensing and capturing means in claim 1, structure found in e.g. instant specification p. 10 line 2;
data communication means in claim 1, structure found in e.g. instant specification p. 10 lines 29-30;
optical focus mechanism in claims 10, 16, structure found in e.g. instant specification p. 9 line 26;
optical filter mechanism in claims 10, 16, structure found in e.g. instant specification p. 9 line 26 to p. 10 line 2;
filter mechanism in claim 22, structure found in e.g. instant specification p. 9 line 26 to p. 10 line 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the profile of light sources…intensity of light sources" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim since previous recitation was “a light source” (singular) in line 4.
Claim 1 recites the limitation "the input and output subsystems and memory subsystem" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a light source means" in lines 13-14; it is unclear and thus indefinite as to whether this is a separate element from the previously recited “a light source” in line 4.
Claim 1 recites the limitation "input means" in line 14; it is unclear and thus indefinite as to whether this is a separate element from the previously recited “input mechanism” in line 6.
Claim 1 recites the limitation "image sensing and capturing means" in line 14; it is unclear and thus indefinite as to whether this is a separate element from the previously recited “image sensing and capturing mechanism” in line 10.
Claim 1 recites the limitation "data communication means" in line 14; it is unclear and thus indefinite as to whether this is a separate element from the previously recited “data communication subsystem” in line 11.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim because line 16 recites “Mechanical chassis to encompass the above”. It is unclear and thus indefinite as to what is “the above”. Note that under BRI this would encompass the preamble recitation of “hand held medical device” meaning the mechanical chassis encompasses the hand held medical device.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A suggested edit is to delete the phrase “preferably”.
Claim 10 recites the limitation "the image sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "The image sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "input means" in line 2; it is unclear and thus indefinite as to whether this is a separate element from the previously recited “input mechanism” in claim 1, line 6.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A suggested edit is to delete the phrase “preferably”.
Regarding claim 16, the phrase "preferably" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A suggested edit is to delete the phrase “preferably”.
Claim 16 recites the limitation "the image sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the suspected region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the target region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the recitation of “medical device of claim 1 comprising of light source and camera mechanism” in line 1 is indefinite because claim 1 already recites “light source” in line 4, it is unclear and thus indefinite as to whether this recitation of light source is supposed to be the same element as what was recited in claim 1.
Claim 21 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the live images or video" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the stored images or video" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the patient" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 23 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3’s recitation of “wherein the light source comprises a plurality of light emitters” does not further limit claim 1’s recitation of “a light source for illumination, wherein the light source includes a plurality of light emitters”.
Claim 4’s recitation of “wherein the light source comprises of a plurality of light emitters, an optional optical filter for the light emitters, able to provide a specific wavelength and specific intensity” does not further limit claim 1’s recitation of “a light source for illumination, wherein the light source includes a plurality of light emitters”; note that the recited optical filter is “optional” and so claim 4’s claim scope is not further limited as a result.
Claim 23’s recitation of “wherein the light source comprises of a plurality of light emitters, an optional optical filter for the light emitters, able to provide a specific wavelength and specific intensity” does not further limit claim 1’s recitation of “a light source for illumination, wherein the light source includes a plurality of light emitters”; note that the recited optical filter is “optional” and so claim 23’s claim scope is not further limited as a result. Note that claim 3 on which claim 23 depends is dependent from claim 1 and is discussed under 112d above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20140272764 A1; 9/18/2014; cited in IDS).
Regarding claim 1, Miller teaches a hand held medical device used for intraoral screening of the oral cavity (Fig. 1) comprising of:
a. a power supply source ([0072]);
b. a light source for illumination, wherein the light source includes a plurality of light emitters configured to emit light for selected wavelengths and selected intensities ([0050]-[0052]; [0118]-[0119]);
c. an input mechanism for selecting the profile of light sources, and selecting wavelength and intensity of light sources ([0118]-[0119]);
d. a computing subsystem to interface the input and output subsystems and memory subsystem (Fig. 10);
e. an imaging sensing and capturing mechanism for image or video (Fig. 10-12; [0017]);
f. data communication subsystem to transfer the data from this device to an external computing system ([0073]; [0077]; [0081]);
g. an electronic wiring mechanism to connect the computing subsystem to a light source means, input means, image sensing and capturing means, data communication means and power supply (Fig. 9-10; [0072]-[0077]);
h. mechanical chassis to encompass the above (Fig. 1; [0073]).
Regarding claim 2, Miller teaches wherein the power supply source is selected form one of an external supply source ([0072]-[0073]) or built-in battery ([0073]) or an energy scavenging device.
Regarding claim 3, Miller teaches wherein the light source comprises a plurality of light emitters ([0051]-[0052]).
Regarding claim 4, Miller teaches wherein the light source comprises of a plurality of light emitters, an optional optical filter for the light emitters, able to provide a specific wavelength and specific intensity ([0051]-[0052]; [0085]; the optical filter is optional and so is not required to meet the claim, however note that [0118]’s “translucent plastic package…light diffusing plastic package” would be optical filter as would [0061]’s “polarizer 705 lens”).
Regarding claim 5, Miller teaches the light source of claim 1 is preferably implemented using LED ([0051]-[0052]).
Regarding claim 6, Miller teaches the input mechanism of the hand held medical device of claim 1 comprising of plurality of switches with plurality of positions per switch to select a desired profile of light sources for selecting wavelengths and intensity of light ([0058]; [0118]-[0119]).
Regarding claim 9, Miller teaches the computing system of the hand held medical device of claim 1 comprising of a Central Processing Unit (CPU), memory subsystem, Input/Output Subsystem and interfaces the other subsystems in Claim 1 (Fig. 9-10; [0072]-[0077]).
Regarding claim 10, Miller teaches the image sensing and capture mechanism of the hand held medical device of claim 1, comprises an image detector with optical focus mechanism ([0053]; [0058]; [0066]), and an optional optical filter mechanism on the image sensor ([0061] “polarizer 705 lens”; the optical filter is optional and so is not required to meet the claim).
Regarding claim 11, Miller teaches the image sensor of claim 1 is implemented using CCD ([0053]).
Regarding claim 12, the instant claim is inherently rejected by Miller because the instant claim is further limiting the “optional optical filter” of claim 4. Note that Miller teaches the optical filter mechanism can be moved selectively into and out of said optical pathway ([0064]).
Regarding claim 13, Miller teaches the data communication subsystem of the hand held medical device of claim 1, can communicate via wire using electrical interface, having preferably high speed data rates, using any of the standard protocols from the group of USB ([0037]; [0078] “wire…channel”), Ethernet, Firewire.
Regarding claim 15, Miller teaches the data communication subsystem of the hand held medical device of claim 1, can communicate wirelessly using any of the standard protocols form the group of Bluetooth, IrDA, WirelessLAN ([0073]; [0081]), WirelessMAN, WirelessPAN, Cellular Communication.
Regarding claim 16, Miller teaches the image sensing and capturing mechanism of the hand held medical device of claim 1, comprises an image detector with optical focus mechanism ([0053]; [0058]; [0066]), and an optional optical filter mechanism on the image sensor ([0061] “polarizer 705 lens”; the optical filter is optional and so is not required to meet the claim), can store the data in the device using the memory subsystem (Fig. 10; [0017]), or transfer the data out via wire using electrical interface, having preferably high speed data rates, using any of the standard protocols form the group of USB ([0037]; [0078] “wire…channel”), Ethernet, Firewire.
Regarding claim 17, Miller teaches the electronic wiring mechanism of the hand held medical device of claim 1, can be a rigid or flex-rigid or flexible PCB ([0072]).
Regarding claim 18, Miller teaches the mechanical chassis of the hand held medical device of claim 1, can be rigid or flexible at the proximal end and the body of the device (Fig. 1; the device as depicted is rigid).
Regarding claim 19, Miller teaches at least one selected illumination wavelength located in an illumination light path from the device of claim 1 to the suspected region and configure to selectively allow at least one desired wavelength of the light being transmitted out of the target region ([0045]-[0046]; [0051]-[0052]; [0083]-[0085]; [0119]).
Regarding claim 20, Miller teaches a portable hand held medical device of claim 1 comprising of light source and camera mechanism ([0050]-[0053]; [0119]) for carrying out several separate or concurrent purposes by a user for intraoral examination and/or treatment procedure carried out within the oral cavity ([0041]-[0019]; [0119]; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 21, Miller teaches a method of conducting remote diagnosis for providing telemedicine services by a hand held medical device of claim 1 (see regarding claim 1 above) comprising:
a. enabling the user of the device of claim 1 to perform examination (Fig. 1);
b. connecting the user of the device of claim 1 to a experienced medical practitioner through data communications network for transferring the data form the user to the medical practitioner ([0099]; [0104]);
c. transfer of the live images or video of the patient by the user of the device of claim 1 to the medical practitioner through data communications subsystem (Fig. 10; [0073]; [0081; [0099]; [0104]);
d. transfer of the stored images or video of the patient by the user of the device of claim 1 to the medical practitioner through data communications subsystem (Fig. 10; [0073]; [0081; [0099]; [0104]).
Regarding claim 22, Miller teaches a method of screening oral cavity ([0009]; [0045]) and diagnosing oral cancer ([0046]) and potentially malignant disorders ([0046]) by using a hand held portable intraoral device (Fig. 1) wherein the hand held portable device comprises of a light emitting source which can emit light of various wavelengths and intensities ([0050]-[0052]; [0118]-[0119]); an image sensor based camera (Fig. 10-12; [0017]) with optional filter mechanism ([0061] “polarizer 705 lens”; the optical filter is optional and so is not required to meet the claim); and a data communication subsystem to transfer the image or video data to an image or video processing, data recording and displaying application software on an External Computing System (Fig. 10; [0037]; [0072]-[0081]; [0099]; [0104]).
Regarding claim 23, Miller teaches wherein the light source comprises of a plurality of light emitters, an optional optical filter for the light emitters, able to provide a specific wavelength and specific intensity ([0051]-[0052]; [0085]; the optical filter is optional and so is not required to meet the claim, however note that [0118]’s “translucent plastic package…light diffusing plastic package” would be optical filter as would [0061]’s “polarizer 705 lens”).
Regarding claim 24, the instant claim is inherently rejected by Miller because the instant claim is further limiting the “optional optical filter” of claim 23. Note that Miller teaches the optical filter mechanism can be moved selectively into and out of said optical pathway ([0064]).
Regarding claim 25, Miller teaches the diagnosis of claim 22 based on 
a. one image or video generated using one profile of light source ([0045]; [0052]; [0083]), further processed using image or video processing software (Fig. 10; [0083]-[0084]);
b. at least two images or videos generated using different profiles of light sources ([0083]; [0119]), and further processed using image or video processing software ([0082]-[0083]; [0099]; [0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, in view of Boyden (US 20080058795 A1; 3/6/2008).
Regarding claim 7, Miller does not teach the input mechanism of the hand held medical device of claim 1 comprising of a wireless method to select a desired profile of light sources for selecting wavelengths and intensity of light. Note that Miller teaches using fluorescence ([0046]). However, Boyden teaches in the same field of endeavor (Fig. 24; Fig. 26-28) wireless method to select a desired profile of light sources for selecting wavelengths and intensity of light ([0094] “control circuitry…wirelessly coupled….one or more power sources”; [0134]; [0181]; [0234]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include this feature as taught by Boyden because this enables remote wireless control of the device ([0094]; [0134]; [0181]).
Regarding claim 8, Miller does not teach the input mechanism of the hand held medical device of claim 1 comprising of a wireline method to select a desired profile of light sources for selecting wavelengths and intensity of light, provided that the device of claim 1 is connected to an external system using a cable. Note that Miller teaches using fluorescence ([0046]). However, Boyden teaches in the same field of endeavor (Fig. 24; Fig. 26-28) a wireline method to select a desired profile of light sources for selecting wavelengths and intensity of light, provided that the device of claim 1 is connected to an external system using a cable ([0094] “control circuitry 130 may be directly coupled…control circuitry 130 may be located…at a location separate from the structural element”; [0134]; [0181] “by wire”; [0234]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include this feature as taught by Boyden because this enables remote control of the device ([0094]; [0181]; [0134]).
Regarding claim 14, Miller does not teach the data communication subsystem of the hand held medical device of claim 1, can communicate via wire using fiber optic interface. Note that Miller teaches wired communication ([0037]; [0078] “wire…channel”). However, Boyden teaches in the same field of endeavor (Fig. 24; Fig. 26-28) the data communication subsystem of the hand held medical device of claim 1, can communicate via wire using fiber optic interface ([0374] “fiber optic cable”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include this feature as taught by Boyden because this is a suitable communication method ([0374]); MPEP 2144.06 art recognized equivalence for the same purpose; MPEP 2144.07 art recognized suitability for an intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792